Citation Nr: 1229498	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel







INTRODUCTION

The Veteran served on active duty from November 1963 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The case was brought before the Board in April 2010 and July 2011, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The Veteran's diagnosed sarcoidosis has not been medically attributed to any incident of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sarcoidosis have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in May 2004.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Board notes the Veteran identified private treatment records from 1974 to 1975.  The VA attempted to obtain these records, but the private facility responded indicating the records were destroyed in 1988.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The RO provided the Veteran a VA examination in November 2011.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection (Sarcoidosis)

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sarcoidosis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, no legal presumption is applicable because the earliest evidence of the Veteran's sarcoidosis is several years after service. 

The Veteran believes his sarcoidosis is related to his overseas service in Turkey.  Specifically, he indicates in 1974 or 1975, seven or eight years after service, he began experiencing significant trouble breathing.  He was eventually diagnosed with sarcoidosis where he recalls his private physician told him he likely incurred the disorder overseas in Turkey while on active duty.  The Veteran indicates his physician explained the condition was dormant in his body for several years and manifested after he separated from the military.  Unfortunately, these private medical records could not be obtained, as they were destroyed in 1988.

Service personnel records confirm the Veteran's overseas service in Turkey.  Service treatment records, moreover, indicate the Veteran was seen complaining of chest pain following swimming in July 1964.  The incident was also noted on his April 1967 separation examination, described as a single incident chest pain related to swimming, no complications, no sequelae.  Chest x-rays taken at that time were within normal limits and no pertinent defects or diagnoses were noted.  The Veteran was never actually treated for or diagnosed with sarcoidosis while on active duty.

As indicated above, private treatment records related to the period shortly after service could not be obtained.  VA outpatient treatment records from 2003 note the Veteran's medical history of sarcoidosis dating back to 1974 or 1975.  In 2008, the treatment records note a continued diagnosis of sarcoidosis.  In June 2009, the Veteran asked the VA pulmonologist whether his sarcoidosis could be related to his military service in Turkey.  At that time, the physician noted that "there is no know[n] occupational or country exposure to cause Sarcoid."  

Also of record is a private consultation dated October 2011 where the private physician noted the Veteran's military history and subsequent development of sarcoidosis.  With regard to etiology, the private physician indicated the exact etiology of sarcoidosis is unknown, and therefore "it would be difficult to establish a connection between a certain exposure and the development of sarcoidosis."  In addition, the physician noted he could find no medical literature that would support the Veteran's contentions.  The Veteran claims many servicemen who served in Turkey have developed sarcoidosis.  The private physician, however, noted the increased diagnosis of sarcoidosis in servicemen "is most likely due to the routine medical surveillance that service men and women undergo and does not reflect a connection between being in the military and developing sarcoidosis."

The Veteran's representative submitted a study indicating Turkey has "common environmental triggers" that seem to be conducive to the contraction of sarcoidosis.  The Board notes such generic texts, which do not address the facts in this particular Veteran's own case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In light of the study submitted, however, along with the Veteran's contentions and recollections of what his 1975 private physician said, and the fact that those private records could not be obtained, the Board previously remanded this claim to afford the Veteran a VA examination to ascertain whether the Veteran's sarcoidosis could be related to his military service.

The Veteran was afforded a VA examination in November 2011.  At that time, the VA physician reviewed the claims folder, examined the Veteran, considered his statements, and also read the study on Turkey's environmental triggers.  The examiner diagnosed the Veteran with sarcoidosis, but found it "less likely than not" that his sarcoidosis was due to in-service injury, event or illness. 

Similar to the October 2011 private report, the VA examiner indicated the cause of sarcoidosis is unknown.  In this case, the Veteran developed the disorder eight years after leaving military service, and his separation examination from the military showed no signs of sarcoidosis.  The examiner noted the article submitted by the Veteran, but found that the article itself acknowledges Turkey's environmental triggers are "similar to other regions of the world."  The examiner further explained that the article does not say Turkey has a higher incidence of sarcoidosis than other regions of the world.  Indeed, the examiner found no documentation showing sarcoidosis to be more prevalent in Turkey.  Thus, the examiner concluded, "the diagnosis of sarcoidosis is not due to military service or presence in the country of Turkey."

The Board finds the medical evidence in this case to be persuasive.  The October 2011 VA examination is based on a thorough physical examination and a complete review of the claims folder, to include the study submitted by the Veteran's representative.  Also compelling, the private consultation report dated October 2011 is essentially in agreement with the VA examiner's conclusions.

The Board has considered the Veteran's statements and his recollections of what his doctor told him in 1975.  Unfortunately, no medical evidence of record indicates the Veteran's sarcoidosis has any etiological link to his military service.  Indeed, there is substantial medical evidence to the contrary.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran concedes, however, that he did not have symptoms of sarcoidosis until 1974 or 1975, seven or eight years after service.  He contends the doctor at the time told him his condition could be associated with his military service in Turkey, but VA and private physicians since that time opined to the contrary.  The medical evidence as a whole consistently indicates the cause of sarcoidosis is unknown, and cannot be associated with the Veteran's presence in Turkey or any other incidence of his military service.  

Thus, while the Board has considered the Veteran's lay statements, the medical evidence in this case is more persuasive.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for sarcoidosis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


